UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2377



EMILE BRILLANT EKAMBY,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-885-395)


Submitted:   July 20, 2005                 Decided:   August 11, 2005


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Karen A.
Smith, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Emile Brillant Ekamby, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the immigration judge’s denial of

his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In   his   petition    for    review,   Ekamby    challenges   the

immigration judge’s determination that he failed to establish his

eligibility for asylum.      To obtain reversal of a determination

denying eligibility for relief, an alien “must show that the

evidence   he   presented   was   so     compelling   that    no   reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Ekamby fails to

show that the evidence compels a contrary result.            Accordingly, we

cannot grant the relief that he seeks.

           Additionally, we uphold the immigration judge’s denial of

Ekamby’s request for withholding of removal.          “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          Because Ekamby fails to show that




                                   - 2 -
he is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

           We also find that substantial evidence supports the

immigration judge’s finding that Ekamby fails to meet the standard

for relief under the Convention Against Torture.                   To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”      8 C.F.R. § 1208.16(c)(2) (2005).               We find

that   Ekamby   failed   to   make   the     requisite   showing      before   the

immigration court.

           Accordingly,       we   deny    the    petition   for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                          - 3 -